Title: From Thomas Jefferson to Bernard Peyton, 30 October 1822
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
Oct. 30. 22.
My former shipments: of flour were 33. & 50. barrels and by a waggon so a fortunate rain enabled me to ship the day before yesterday 235. more. altho this  may not place enough in your hands to pay mr Barret 750.D. yet I must pray you to do it as soon as the flour is sold. I do not draw an order, but I write to inform him that you will do it as soon as my flour is sold, and he will call on you accordingly. I must be in your debt, until mr T. E. Randolph can send you his arrearages to me which will be between this and Christmas 250. Barrels more. ever and affectionately yoursTh: Jefferson